      Case 20-19952-RG         Doc 24    Filed 11/10/20 Entered 11/10/20 13:01:33             Desc Main
                                         Document      Page 1 of 2
                              STANZIALE & STANZIALE
                                        A PROFESSIONAL CORPORATION
                                           ATTORNEYS AT LAW


BENJAMIN A. STANZIALE (1965-1998)
                                      29 NORTHFIELD AVENUE, SUITE 201              TELEPHONE: (973) 731-9393
   BENJAMIN A. STANZIALE, JR.
                                          WEST ORANGE, NJ 07052                       FAX: (973) 731-9401
      ben@stanzialelaw.com


                                                          November 9, 2020



      Via Electronic Case Filing Only
      Honorable Rosemary Gambardella, USBJ
      United States Bankruptcy Court
      50 Walnut Street
      Newark, NJ 07101-1352

              RE:    Debtor: Tenore, Louis & Lynn
                     Ch. 7; Case No. 20-19952-RG

      Dear Judge Gambardella:

            Please be advised this firm represents Benjamin A. Stanziale, Jr,, Chapter 7 Trustee in the
      above matter.

              Kindly accept this Letter Brief in Opposition to the Motion for Relief from the Automatic
      Stay filed by Community Loan Servicing LLC in this case.

             I have reviewed the Motion and conducted an analysis of the equity of the Debtors’ real
      property. While the combination of the Movant’s mortgage and the second mortgage held by PNC
      Bank produce no equity in the property, I am attempting to contact PNC Bank to obtain consent to
      sell Debtors’ property with a “carve out” from PNC for the Estate.

              While the Trustee understands the Movant’s desire to proceed, it is requested this Court
      allow the Movant’s limited relief from the Automatic Stay to proceed with the State Court
      Foreclosure up to the point of Judgment and require the Movant to return to this Court for full Stay
      Relief, unless the property is abandoned by the Trustee.

            In addition, any relief granted should include the provision if the Trustee sells the property,
      the Movant’s payoff will only include attorney fees allowed pursuant to the formula required by
      New Jersey Court Rule 4:42-9(a)(4).
Case 20-19952-RG       Doc 24    Filed 11/10/20 Entered 11/10/20 13:01:33    Desc Main
                                 Document      Page 2 of 2

Honorable Rosemary Gambardella, U.S.B.J.
November 9, 2020
Page 2



       Thank you for your consideration.


                                            Respectfully submitted,
                                            STANZIALE & STANZIALE, P.C.

                                            /s/ Benjamin A. Stanziale, Jr.

                                            Benjamin A. Stanziale, Jr.

BAS,Jr/bas,III

Cc:    Denise Carlon, Esq. (via ECF only)
